Citation Nr: 0701124	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-38 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a gunshot wound (GSW) to the posterior 
left thigh involving Muscle Groups XIII and XV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, 
granted an increased rating of 20 percent for the veteran's 
service-connected residuals of a GSW to the left thigh.

In December 2006, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.  During the hearing, the veteran requested an 
accounting of monies he has received from VA.  This matter is 
referred to the RO for appropriate action.  

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in December 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The GSW during service consisted of a deep penetrating 
would of short track from a single bullet without explosive 
effect, or evidence of prolonged infection.  

2.  The residuals of the GSW to the posterior left thigh 
involving Muscle Group XIII and XV are manifested by:  small, 
well-healed, entrance wound and surgical excision scars; 
complaints of left thigh pain with prolonged standing; and, 
peripheral neuritis of the left sciatic nerve.

3.  The GSW of the left thigh does not result in more than a 
moderate muscle disability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of a GSW to the posterior left 
thigh involving Muscle Groups XIII and XV have not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 4.45, 4.55, 4.56, 4.71a, 
4.73, 4.123, 4.124a, Diagnostic Codes 5251, 5252, 5260, 5261, 
5313, 5314, 5315, 8520, 8620 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated May 
2004 satisfied the duty to notify provisions.  The veteran's 
VA medical treatment records have been obtained and he has 
been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; VA 
medical treatment records; and, VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the 
veteran's claims for an increased disability rating for the 
service-connected residuals of a GSW to the left thigh.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The veteran filed his claim for an increased disability 
rating in February 2004.  The applicable regulation provides 
that under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Service medical records reveal that in September 1945 the 
veteran was shot in the upper left thigh with a .45 caliber 
pistol by United States Military Police personnel.  The 
medical report specifically indicates that the wound was 
cause by "fire from MP when prisoner hit MP jumped out of 
Jeep and attempted escape."  The service medical records 
further indicated that the .45 caliber slug was removed from 
the veteran's left thigh under local anesthesia.  No 
disabling residuals were noted.  The veteran's December 1945 
separation examination report noted the history of GSW to the 
left thigh with a residual well-healed scar.  No other 
abnormality of the left thigh was noted.

In January 1948, a VA examination of the veteran was 
conducted.  The history of a GSW was noted and the veteran 
reported that his left leg bothered him somewhat with 
climbing.  Scars to the posterior and medial aspects of the 
left thigh were noted by the examining physician.  The 
diagnosis was "residuals GSW left thigh with subjective 
weakness and easy fatigue, no foreign bodies retained."

In April 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported having pain in his hips 
with prolonged walking or standing.  Physical examination 
revealed no muscle atrophy of the left thigh.  A small well-
healed entrance wound scar was noted in the posterior left 
thigh in Muscle Group 13 and a small surgical excision scar 
was noted in the medial left thigh in Muscle Group 14.  
Slight tenderness on palpation of the thigh was noted.  Range 
of motion testing of the left knee was essentially normal 
with flexion to 90 degrees and extension to 0 degrees with no 
evidence of edema or instability.  Range of motion testing of 
the left hip revealed flexion to 100 degrees, abduction to 30 
degrees, and external rotation to 40 degrees.  Testing was 
positive for subjective complaints of pain in all thigh 
muscles on range of motion of the hip.  X-ray examination of 
the left hip was within normal limits.  Motor nerve 
conduction testing revealed denervation of the left lower 
extremity.  The diagnosis was "moderate residuals from 
muscle and nerve damage to groups 13 and 15 (left lower 
extremity denervation and axonal neuropathy).  Minimal 
residuals of superficial scars."  A narrative impression of 
the nerve studies was made in June 2005 and stated it was 
"peripheral neuritis status post GSW to the left sciatic 
nerve."

In December 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that subsequent to service his wound 
spontaneously opened and drained for several months and that 
a "piece of cloth" was expelled.  Subsequently, the 
drainage stopped and the wounds healed.  He also testified 
that there were no available medical records to document this 
or any medical treatment related to his left thigh for the 
period of time from his separation from service in 1945 until 
his claim for an increased rating in 2004.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected residuals of a GSW to the left 
thigh.  The medical evidence of record reveals that he was 
shot in the left thigh with a .45 caliber pistol.  The single 
bullet was retained and required simple surgical excision.  
There is no evidence of any explosive effect or infection.  
No residuals, except for well-healed scars, were noted on 
separation examination.  This exactly matches the regulation 
definition of a moderate muscle disability.  38 C.F.R. 
§ 4.56(d)(2) (2006).  The veteran's GSW residuals are 
properly rated under Diagnostic Code 5315 for injury to 
Muscle Group XV.  A moderate injury only warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5315 (2006).  The RO has assigned a 
20 percent disability rating for the veteran's wound which 
contemplates a moderately severe injury.  However, the 
objective medical evidence of record does not even support 
the assignment of this rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5315 (2006).

Functionally, the veteran has complaints of left thigh pain 
with prolonged walking or standing.  However, the record 
reveals that the level of disability caused by the service-
connected GSW to the thigh has been static for over half a 
century.  The veteran was employed as a carpenter for this 
period of time and there is no evidence of treatment for this 
left thigh wound residuals during this period of time.  The 
Board has considered rating the veterans GSW residuals under 
the Diagnostic Codes for knee or hip disabilities.  However, 
the objective medical evidence from the 2005 VA examination 
reveals ranges of motion of the left hip and thigh which do 
not warrant the assignment of even compensable disability 
ratings.  See 38 C.F.R. §4.71a, Diagnostic Codes 5251, 5252, 
5260, 5261(2006).

The Board has also considered rating the veteran's GSW 
residuals for neurological impairment.  There is evidence of 
neuritis of the left lower extremity resulting from the GSW.  
However, as noted above, a muscle injury evaluation will not 
be combined with a peripheral nerve paralysis evaluation of 
the same body part unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Moreover, 
peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2006).  However, the evidence of record only 
reveals left lower extremity denervation.  There is no 
evidence of any of the stated organic changes as noted in the 
regulation.  Accordingly, rating the veteran's GSW residuals 
for neurological damage is not warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620 (2006).

The evidence of record reveals that the veteran's service-
connected residuals of a GSW to the left thigh result in only 
a moderate disability which only warrants the assignment of a 
10 percent disability rating at most.  The preponderance of 
the evidence is against the assignment of a disability rating 
in excess of the 20 percent presently assigned. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A disability rating in excess of 20 percent for the residuals 
of a gunshot wound (GSW) to the posterior left thigh 
involving Muscle Group XIII and XV is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


